Name: Council Regulation (EEC) No 1938/81 of 30 June 1981 on a common measure to improve public amenities in certain less-favoured agricultural areas of the Federal Republic of Germany
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 7 . 81 Official Journal of the European Communities No L 197/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1938 / 81 of 30 June 1981 on a common measure to improve public amenities in certain less-favoured agricultural areas of the Federal Republic of Germany THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas structural changes and agricultural reforms in these regions cannot be effective unless these amenities are improved; Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Whereas it seems opportune to provide for a proper rural road network and the improvement of water engineering by means of Community aid ; Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament f 1 ), Whereas the projects must also , in order to qualify for Community financing, contribute in particular to a lasting improvement in the public amenities available to agricultural holdings , have adequate economic justification and be coordinated with other measures for encouraging agriculture and for improving amenities ; whereas they must also form part of an outline programme coordinating the various programmes and measures for the balanced development of agriculture and public amenities in the areas concerned; Whereas , by virtue of Article 39 ( 2 ) ( a ) of the Treaty , the social structure of agriculture and the structural and natural disparities between agricultural regions must be taken into account in determining the common agricultural policy ; Whereas , in order to attain the objectives of the common agricultural policy set out in Article 39 ( 1 ) ( a ) and (b ) of the Treaty , special measures must be taken , at Community level , to remedy the situation in those &lt; agricultural areas where production conditions are particularly difficult ; Whereas, to ensure coordination of action by the Community and by the Member State concerned , the projects to be financed by the European Agricultural Guidance and Guarantee Fund , hereinafter referred to as 'the Fund', should be approved and part-financed by that Member State ; Whereas , to secure observance by the recipients of the conditions on which aid is granted from the Fund , an effective control system should be set up and provision made for suspension, reduction or termination of aid from the Fund ; Whereas certain less-favoured areas of the Federal Republic of Germany , within the meaning of Council Directive 75 / 268 / EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas ( 2 ), are lacking in public amenities , including water engineering in agriculture ; Whereas , in view of the special difficulties affecting these regions , the Community should provide aid from the Fund in the form of a capital subsidy not exceeding 30 % of the total investment ; (') OJ No C 101 , 4 . 5 . 1981 , p . 56 . ( 2 ) OJ No L 128 , 19 . 5 . 1975 , p . 1 . No L 197/2 Official Journal of the European Communities 20. 7 . 81 Whereas the measures referred to above accordingly constitute a common measure within the meaning of Article 6 of Council Regulation (EEC ) No 729 / 70 of 21 April 1970 on the financing of the common agricultural policy ( 1 ), as last amended by Regulation (EEC ) No 3509 / 80 ( 2 ): 75 / 270 / EEC , in which at the date of entry into force of the present Regulation a compensatory allowance is paid in accordance with the first indent of Article 4 ( 1 ) of Directive 75 / 268 / EEC ,  areas of the region of Hunsriick which appear in Directive 75 / 270 / EEC . 3 . In accordance with Titles III and IV , the Commission may grant aid for the common measure by financing projects , from the Guidance Section of the Fund , which are included in the outline programme described in Title I and which meet the conditions of Title II . Whereas aid from the Fund provisionally estimated at 45 million ECU over five years will contribute to improving public amenities in these regions ; Whereas a procedure for approval of the projects should be established which ensures close cooperation between the Member States and the Commission within the Standing Committee on Agricultural Structure , set up under Article 1 of the Council Decision of 4 December 1962 on the coordination of policies on the structure of agriculture ( 3 ); whereas consultation of the Fund Committee referred to in Article 11 of Regulation (EEC ) No 729 / 70 should also be provided for , TITLE I Outline programme Article 2 HAS ADOPTED THIS REGULATION : Article 1 The outline programme for the improvement of public amenities shall cover:  water engineering measures in agriculture including the establishment of reservoirs , the regulation of water courses and the control of floods ,  the construction and improvement of farm and local roads which are mainly used for agriculture and forestry . It shall be drawn up by the Federal Republic of 1 . In order to improve agricultural production and working conditions in certain less-favoured areas of the Federal Republic of Germany , a common measure within the meaning of Article 6 ( 1 ) of Regulation (EEC ) No 729 / 70 is hereby set up to improve public amenities more quickly . 2 . The common measure shall apply in certain less-favoured areas of the Federal Republic of Germany within the meaning of Article 3 of Council Directive 75 / 268 / EEC . Germany . Article 3 These areas include :  areas listed in Directive 75 / 270 / EEC ( 4 ) which form part of the areas referred to in Article 92 ( 2 ) ( c ) of the Treaty ,  areas which form part of less-favoured agricultural areas within the meaning of Article 3 ( 4 ) and ( 5 ) of Directive 75 / 268 / EEC , classified under numbers 12 , 13 , 15 , 16 and 25 in the Annex to Directive 1 . The following minimum particulars shall be given in the outline programme : ( a ) a description of the measures planned , how they can help to expedite work and how it is expected that the programme will be financed ; ( b).the limits of the area covered by the programme ; ( c ) the estimated time required to carry out the programme ; ( d ) the provisions for coordination with any other programmes or measures for the balanced development of agriculture and public amenities in the areas covered by the programme and for giving ( ») OJ No L 94 , 28 . 4 . 1970 , p . 13 . ( 2 ) OJ No L 367 , 31 . 12 . 1980 , p . 87 . ( 3 ) OJ No 136 , 17 . 12 . 1962 , p . 2892 / 62 . ( «) OJ No L 128 , 19 . 5 . 1975 , p . 10 . 20 . 7 . 81 Official Journal of the European Communities No L 197/3 ( b ) contribute to a lasting improvement in the amenities necessary for agricultural holdings ; ( c ) be shown to be economically sound ; ( d ) be coordinated with other measures for encouraging agriculture and for improving amenities . priority to projects which are complementary to these programmes or measures ; ( e ) an assurance that the actions undertaken are compatible with the protection of the environment . 2 . All the measures included in this action must fall within the framework of a regional development programme when the Federal Republic of Germany is obliged to forward it to the Commission in accordance with Article 6 of Council Regulation (EEC ) No 724 / 75 establishing the European Regional Development Fund f 1 )- TITLE III Procedure for the security of projects Article 4 Article 8 1 . Applications for aid from the Fund must be submitted by the Federal Republic of Germany . 1 . The outline programme and any modifications to it shall be sent by the Federal Republic of Germany to the Commission . 2 . At the request of the Commission , the Federal Republic of Germany shall supply additional background information of the kind referred to in Article 3 . 2 . In order to qualify for aid from the Fund , projects must have been approved by the Federal Republic of Germany . Article 5 3 . Applications for aid must be supported by proof that the project fulfils the conditions laid down in Title I. Commission approval of the outline programme and any modifications thereto shall be decided in accordance with the procedure laid down in Article 15 . 4 . The information to be provided with applications and the form in which it is to be presented shall be determined in accordance with the procedure laid down in Article 15 after consultation with the Fund Committee on the financial aspects . TITLE II Projects Article 9 Article 6 1 . The Commission shall decide on the granting of aid from the Fund in accordance with the procedure laid down in Article 15 after consulting the Fund Committee on the financial aspects . 1 . For the purpose of this Regulation , 'project means any material investment in the public , semi-public or private sector relating wholly or in part to the measures described in Article 2 . 2 . Projects may embrace one or more of the actions indicated in Article 2 . They may be implemented in all or part of an area covered by the outline programme . 2 . The Member State concerned and the recipient of aid shall be notified of the Commission's decision . Article 10Article 7 Projects must : ( a ) be included in the outline programme ; This Regulation shall not apply to projects for which Community aid is being provided under other common measures within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729 / 70 or through the European Regional Development Fund .(&lt;) OJ No L 73 , 21 . 3 . 1975 , p . 1 . No L 197/4 Official Journal of the European Communities 20 . 7 . 8 1 TITLE IV Financial and general provisions Article 11 1 . The period envisaged for carrying out the common measure is five years from the date of entry into force of this Regulation . 2 . Before expiry of the period referred to in paragraph 1 , this Regulation shall be reviewed by the Council , acting on a proposal from the Commission . 3 . The estimated total cost to the Fund of the common measure , for the period envisaged in paragraph 1 , shall be 45 million ECU . 4 . Article 6 ( 5 ) of Regulation (EEC ) No 729 / 70 shall apply to this Regulation . or terminate aid from the Fund , in accordance with the procedure laid down in Article 15 ;  if the project is not carried out as planned, or  if some of the conditions laid down are not fulfilled , or  if the beneficiary , contrary to the information contained in his application and set out in the decision to grant aid , has neither begun the work within two years of the date of notification of that decision , nor furnished adequate assurances , before the end of the said period , that the project will be carried out . The decision shall be notified to the Member State concerned and to the recipient . The Commission shall take steps to recover monies the payment of which was not , or has ceased to be , justified . 3 . The appropriations released either as the result of a decision taken in accordance with the second subparagraph of paragraph 2 of this Article or arising out of the fact that the recipient has abandoned the project or reduced the scale of the investment on which the aid decision was based , may be used to finance other projects . 4 . Detailed rules for the implementation of this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC ) No 729 / 70 . Article 12 1 . The aid from the Fund shall consist of capital subsidies granted in one or more instalments . 2 . Of the total cost of the investment involved in each project : ( a ) the financial contribution of the beneficiary must be at least 10 % ; ( b ) the financial contribution of the Federal Republic of Germany must be at least 20 % ; (c ) the subsidy granted by the Fund shall be 30 % . Article 14 Article 13 Applications submitted to the Commission for aid fromthe Fund for projects which could not be granted for lack of funds may, if the applicants so agree , be carried forward to the following financial year by the Federal Republic of Germany . Requests for carrying forward applications must be made to the Commission within 30 days of the date on which the Member State was notified of the decision taken in accordance with the procedure laid down in Article 15 . An application for aid may, however , be carried forward once only . 1 . Natural or legal persons or groups of such persons who would in the last resort bear the cost of carrying out the project may qualify for a contribution from the Fund . The aid from the Fund shall be paid by agencies designated for that purpose by the Member State concerned . 2 . For the whole period in which a contribution is made from the Fund , the authority or agency designated for the purpose by the Member State concerned shall send the Commission , should it so request , all supporting decuments which may be needed to show that the financial or other conditions laid down for each project are fulfilled . The Commission may , if necessary , carry out on-the-spot inspections . After consulting the Fund Committee on the financial aspects , the Commission may decide to suspend , reduce Article IS 1 . Where the procedure laid down in this Article is to be followed , the matter shall be referred to the Standing Committee on Agricultural Structure , either by the chairman on his own initiative or at the request of the representative of a Member State . 20 . 7 . 81 No L -197/5Official Journal of the European Communities Council ; in that event , the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication . The Council , acting by a qualified majority , may take a different decision within one month . 2 . The representative of the Commission shall submit a draft of the measures to be adopted . The Standing Committee on Agricultural Structure shall deliver an opinion on those measures by a majority of 45 votes within a time limit set by the chairman according to the urgency of the matter ; the votes of the member States shall be weighted as provided for in Article 148 ( 2 ) of the Treaty . The chairman shall not vote . 3 . The Commission shall adopt measures which shall be immediately applicable . However , if such measures are not in accordance with the opinion of the Standing Committee on Agricultural Structure , they shall forthwith be communicated by the Commission to the Article 16 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg , 30 June 1981 . For the Council The President G. BRAKS